Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Best-Devereux (US Publication Number: 2002/0082875 A1) and Bertz et al. (US Publication Number: 2005/0080720A1).  Best-Devereux teaches facilitating negotiations for reinsurance of a risk. The negotiations for reinsurance of a risk are conducted between a cedent and one to many assumers. An interface is provided for allowing submissions of risk for reinsurance, responses from selected assumers, and replies to the responses as necessary to continue or conclude the negotiation. The interface also allows users to view information exchanged during various stages of the negotiation. 
Bertz et al. teaches patterns characterize activities of an enterprise. The activities are analyzed based on attributes of the determined patterns to identify security risks involved with the activities. Security components that are appropriate to address the identified risks are identified. Communicating data to an insurance company in a trusted supplier mode.           
Regarding claim 2, the closest prior arts of identifying, by one or more processors, a plurality of transaction forms associated with a product; identifying, by the one or more processors, a set of risk attributes associated with the plurality of transaction forms; providing, by the one or more processors for presentation at a user interface of a computing device of a user of a plurality of users associated with the product, a graphical user interface for providing inputs for the set of risk attributes; receiving, by the one or more processors via the user interface, a plurality of answers, each answer corresponding to a respective risk attribute of the set of risk attributes; storing, by the one or more processors to a non-transient database, the plurality of answers; receiving, by the one or more processors via the user 
Regarding claim 16, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of  i  identifying a plurality of transaction forms associated with a product of a plurality of insurance products; identifying a set of risk attributes associated with the plurality of transaction forms; 6Application No. 16/508,071 Amendment after Notice of Allowance providing, for presentation at a user interface of a computing device of a user of a plurality of users associated with the product, a graphical user interface for providing inputs for the set of risk attributes; receiving, via the user interface, a plurality of answers, each answer corresponding to a respective risk attribute of the set of risk attributes; storing, to a non-transient database, the plurality of answers; receiving, via the user interface, initiation of a delivery process of the plurality of transaction forms; transforming the plurality of transaction forms into a plurality of submission documents by mapping the answers to the set of risk attributes to a plurality of fields within the plurality of transaction forms, each field of the plurality of fields corresponding to a respective risk attribute of the set of risk attributes, wherein one or more attributes of the set of risk attributes are repeated in two or more of the plurality of fields across the plurality of transaction forms; and transmitting, to the computing device of the user, the plurality of submission documents.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697